Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  155973 & (21)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 155973
                                                                    COA: 336328
                                                                    Wayne CC: 07-012443-FC
  ADRIAN MAHDEE AKRAM,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 18, 2017 order
  of the Court of Appeals is considered. We observe that this appeal arises from a filing
  mix-up. As the defendant correctly notes, his motion reporting a fraud upon the court
  was originally filed in this Court and resolved by a denial order entered February 3, 2016.
  Docket No. 151817. The trial court record reveals that the defendant mailed a copy of
  that motion, designated as a Supreme Court motion, to the Wayne Circuit Court.
  Unfortunately, the circuit court did not recognize the designation, mistakenly treated it as
  a new motion for relief from judgment under MCR subchapter 6.500, and ultimately
  denied relief. Because it appears to this Court that the defendant did not intend to file the
  motion in the circuit court, we VACATE all rulings arising from that misfiling, including
  the Wayne Circuit Court order entered June 20, 2016, and the Court of Appeals denial
  order entered April 18, 2017. The Court further notes that the defendant remains entitled
  to file one motion for relief from judgment under MCR subchapter 6.500, but he is barred
  from relitigating those claims already resolved by this Court’s February 3, 2016 order.
  See MCR 6.502(D)(2). The motion for miscellaneous relief is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2019
         s0128
                                                                               Clerk